MEMORANDUM *
The district court instructed the jury to determine whether Clanton was an employee of the debtor-in-possession, and we have held that debtors-in-possession are officers of the court. See In re Intermagnetics Am., Inc., 926 F.2d 912, 917 (9th Cir.1991). Once the jury determined that Clanton was employed by the debtor-in-possession, the question of whether he was also an employee of an officer of the court became a “pure question of law” that need not be submitted to the jury. See United States v. Gaudin, 28 F.3d 943, 949 (9th Cir.1994) (en banc), aff'd, 515 U.S. 506, 115 S.Ct. 2310, 132 L.Ed.2d 444 (1995). The district court therefore did not err by refusing to submit that question to the jury, or by denying Clanton’s motion to acquit premised on the government’s alleged failure to introduce evidence proving that Clanton was employed by an officer of the court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.